            CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Mildred Baldwin and Ronald Struckhoff,
    on behalf of themselves and others
    similarly situated,                                  Civil No. 20-cv-1502 (JRT/HB)

                  Plaintiffs,
    v.
                                                               PRETRIAL
    Miracle Ear, Inc.,                                     SCHEDULING ORDER
                  Defendant/Third Party Plaintiff,
    v.
    Las Davis Enterprises, Inc., HearingPro, Inc.,
    and Tiffany Davis,
                  Third Party Defendants.


          Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy, and inexpensive determination of this

action, the following schedule shall govern these proceedings.

          This schedule may be modified only upon formal motion and a showing of good

cause as required by Local Rule 16.3. 1 Counsel must promptly notify the Court of

developments in the case that could significantly affect the case management schedule.

          The Court expects the parties and their counsel to work cooperatively throughout



1
        Parties who agree to seek a modification of this Scheduling Order may do so by
filing a stipulation and proposed order and need not file a formal motion; however, the
stipulation must still meet the requirements of Local Rule 16.3, including but not limited
to a showing of good cause. The parties are further reminded that even if they stipulate to
a modification of the Scheduling Order, they should not assume the Court will grant their
request.
            CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 2 of 16




this litigation to narrow the issues in dispute, and to use reasonable, good faith and

proportional efforts to preserve, request, identify and produce relevant information and

resolve discovery disputes.

       The parties are also reminded that Magistrate Judge Bowbeer’s Practice Pointers,

which are periodically revised, are available on the United States District Court for the

District of Minnesota’s website (mnd.uscourts.gov). All parties are expected to be

familiar with and adhere to these Practice Pointers, including any variances from the

Local Rules.

PLEADINGS

       1.       All motions that seek to amend or supplement the pleadings or to add
                parties, together with supporting documents, must be filed and served on or
                before February 26, 2021.

       2.       Any motion that seeks to amend or supplement the pleadings must include
                a redlined version reflecting the changes contained in the proposed
                pleading. (See Fed. R. Civ. P 15(a) and Local Rule 15.1.)

       3.       The moving party may file a reply memorandum as a matter of right in
                connection with a motion for leave to amend a pleading if the other side
                argues that the amendment would be futile. In such case, the initial motion
                and supporting papers must be filed no less than 21 days before the hearing
                date, and the reply must be filed no more than 7 days after the other side
                files its response arguing futility. To anticipate this expanded briefing
                schedule, the parties must discuss during the required pre-motion meet-and-
                confer whether the other side intends to argue futility. The total word count
                for the opening and reply memoranda may not exceed 12,000 words unless
                otherwise authorized. If the other side does not argue futility, no reply will
                be permitted without leave of Court. See ¶ 3 under Non-Dispositive
                Motions below.




                                               2
         CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 3 of 16




DISCOVERY DEADLINES AND LIMITS

       Defendants 2 have proposed bifurcation or phasing of fact discovery so as to focus

on discovery pertinent to the issue of whether Miracle-Ear can be held vicariously liable

under the TCPA for telephone calls placed by Third-Party Defendants, and discovery

necessary for class certification, but not discovery into class-member specific

information, and to defer discovery on all other issues. Plaintiffs oppose this proposal.

The Court has considered carefully the parties’ positions and is not persuaded that, in the

circumstances of this case, bifurcation or phasing of discovery would result in more

efficient use of the parties’ or the Court’s resources. Therefore, the Court denies

Defendants’ request to bifurcate discovery outright.

       At the same time, the Court is cognizant of the risk that unfettered discovery prior

to a ruling on class certification could be both extensive and expensive, and could impose

vastly asymmetrical burdens on Defendants. Accordingly, the Court expects the parties

to work together cooperatively to focus on discovery that is both relevant and

proportional to the needs of the case in view of the issues identified in the pleadings, and

to consider whether certain discovery could be deferred until after a ruling on vicarious

liability or on class certification, without materially hampering Plaintiffs’ ability to gather

the information they need for those motions or increasing the likelihood that later

discovery efforts will be duplicative. The Court will, if appropriate, consider denying,

limiting or deferring such discovery.


2
      Any reference to Defendants herein includes Third-Party Defendants unless
otherwise specified.

                                              3
            CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 4 of 16




       In addition, the Court agrees that an early motion on vicarious liability would

advance the goals of Rule 1 of the Federal Rules of Civil Procedure. Accordingly, while

the Court is not bifurcating or “staging” discovery, the Court expects the parties to

cooperate in expeditiously identifying, requesting, responding to, and scheduling the

discovery that must be completed before such a motion can be brought.

       Accordingly, the following deadlines and limitations will govern fact discovery in

this case:

       1.       The parties must make their initial disclosures required by Rule 26(a)(1) on
                or before December 30, 2020.

       2.       Fact discovery related to class certification and individual merits must be
                commenced in time to be completed on or before September 1, 2021. The
                parties will meet and confer regarding a proposed deadline to complete any
                remaining merits discovery following a ruling on the motion for class
                certification, should that motion be granted. Absent good cause shown, that
                additional period of merits discovery shall not be more than three months.

       3.       No more than a total of 25 interrogatories, counted in accordance with
                Rule 33(a), may be served by each party on each other party. No more than
                50 document requests and no more than 25 requests for admissions may
                be served by each party on each other party. A reasonable number of
                requests for admissions that are directed solely to the authenticity or
                genuineness of documents will not count toward this limit.

       4.       Each party may take no more than 10 fact depositions, including Rule
                30(b)(6) and non-party depositions.

       5.       The parties will work diligently and in good faith to negotiate and agree
                upon a protocol regarding the production of electronically-stored
                information (“ESI”). They will file a stipulation and proposed order, and
                will contemporaneously e-mail to bowbeer chambers@mnd.uscourts.gov
                a Word version thereof, on or before January 8, 2021. 3 The parties are

3
       If the parties agree to an order establishing an ESI protocol, they may file a
stipulation and proposed order without a motion and do not need to comply with Local
Rule 7.1(b). If they agree to all but a very few discrete terms, they may still submit it by
stipulation and proposed order, provided they clearly set forth the terms on which the

                                              4
            CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 5 of 16




                expected to cooperate in identifying and discussing any additional issues
                that may arise following entry of the ESI protocol. Any disputes that
                cannot be resolved through a good faith meet and confer process must be
                brought promptly to the Court for resolution so that such disputes do not
                impede the progress of discovery.

       6.       The parties are reminded that Fed. R. Civ. P. 26(b)(1) provides that
                discovery must be both relevant to any party’s claim or defense and
                proportional to the needs of the case, considering, inter alia, the importance
                of the issues at stake in the action and the importance of the discovery in
                resolving those issues, as well as whether the burden or expense of the
                proposed discovery outweighs its likely benefit. Accordingly, requests
                must be tailored and specific to the issues, and general requests for “all
                relevant documents” do not meet these criteria.

                At the same time, Fed. R. Civ. P. 34(b)(2) requires that a responding party
                must “state with specificity the grounds for objecting to the request,
                including the reasons” and that the objection “must state whether any
                responsive materials are being withheld on the basis of that objection. An
                objection to part of a request must specify the part and permit inspection of
                the rest.” Boilerplate or general objections that do not clearly communicate
                whether and to what extent the scope of the response is more limited than
                the scope of the request do not meet these criteria.

       7.       Claims of Privilege or Protection as Attorney Work Product.

                a.     The parties agree to follow the procedure set forth in Fed. R. Civ. P.
                       26(b)(5)(B) regarding information produced in discovery that is
                       subject to a claim of privilege or protection as trial-preparation
                       material. Pursuant to Fed. R. Evid. 502, the inadvertent production
                       of any documents in this proceeding shall not constitute a waiver of
                       any privilege or protection applicable to those documents in this or
                       any other federal or state proceeding.

                b.     Unless otherwise ordered, the parties are not obligated to include on
                       their privilege logs documents, communications, or other materials
                       that came into existence on or after the date that Plaintiff’s first
                       complaint was filed in this action.



parties agree and their respective positions on the terms as to which they disagree. If they
have more significant disputes about the terms of the protocol, they should contact
chambers to find out how the Court would prefer to have those disputes presented.


                                               5
         CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 6 of 16




                     Privilege logs must be provided by the producing party within
                     14 days of the production from which documents were withheld.

NON-DISPOSITIVE MOTIONS

       Except where the parties and the Court have agreed to handle a dispute through

Informal Dispute Resolution (see below), all non-dispositive motions must be scheduled,

filed, and served in compliance with the Electronic Case Filing Procedures for the

District of Minnesota and with Local Rules 7.1 and 37.1. The required “meet and

confer” must be meaningful and must include attempts to do so through personal contact,

rather than solely through correspondence. Unless a non-dispositive motion is

unopposed, it must be scheduled for hearing prior to filing by calling Judith Kirby,

Courtroom Deputy/Judicial Assistant for Magistrate Judge Bowbeer, even when all

parties are in agreement that no hearing is required. 4 If the moving party does not intend

to file the motion promptly after receiving a hearing date from the Court, it must notify

the other side in writing of the hearing date and the nature of the anticipated motion.

Counsel are advised not to notice additional motions for hearing on an already existing

hearing date without first contacting the Court for permission to do so.

       The parties must promptly bring disputes to the Court through its procedures for

resolving non-dispositive motions where the parties have not been able to resolve those

disputes through a diligent, good faith meet-and-confer process. In other words, simply

because this Scheduling Order establishes a deadline for filing a particular type of non-


4
        If the parties agree that no hearing is necessary, that agreement must be clearly
stated in the notice of motion. If the Court agrees, it will file an order canceling the
hearing and stating its intention to take the motion under advisement on the papers.

                                              6
            CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 7 of 16




dispositive motion does not mean the Court will automatically deem any motion brought

by that deadline to have been timely filed. The Court will consider whether the relief

sought by the motion is likely to impact the parties’ ability to meet the other deadlines in

this Order and whether it appears that with the exercise of diligence, the motion could

have been brought sooner.

       1.       All non-dispositive motions and supporting documents, other than those
                seeking to amend or supplement the pleadings or relating to expert
                discovery, must be filed and served on or before September 15, 2021. This
                includes motions relating to fact discovery and motions to amend this
                Scheduling Order. 5 The Court reminds the parties that, except in
                extraordinary circumstances, they must obtain a hearing date for a motion
                to amend this Scheduling Order BEFORE the deadline that they wish to
                amend expires. (See LR 16.3(d).)

       2.       All non-dispositive motions and supporting documents that relate to expert
                discovery must be filed and served on or before December 30, 2021.

       3.       Reply Memoranda: For any non-dispositive motion other than a motion to
                amend the pleadings as to which the other side argues futility, the moving
                party must obtain leave of Court before filing a reply memorandum. Leave
                shall be sought by filing and serving a short letter explaining the need for a
                reply and identifying the issue or issues to be addressed. The proposed
                reply must not be filed with the letter. No response to the letter may be
                filed unless the Court requests it. If the Court grants leave to file a reply,
                the reply must be filed and served no later than four days after the filing of
                the response to which it is directed unless the Court sets a different
                deadline. Unless otherwise authorized, the reply memorandum may not
                exceed 1,750 words, including footnotes, and the total word count for the
                opening and reply memoranda may not exceed 12,000 words.

       4.       Discovery Motions:

                Local Rule 37.1 governs the form of discovery motions. Counsel must
                adhere to the Rule; however, they should also take care to prepare their
5
      If there is additional fact discovery to be completed following a ruling on the
motion for class certification, any non-dispositive motions arising out of that fact
discovery must be filed no later than fourteen days after the deadline by which that
discovery must be completed.

                                               7
         CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 8 of 16




              documents to offer a clear presentation of the discovery dispute in an
              efficient and effective way. The status of each dispute should be clear to
              the Court without having to cross-reference multiple exhibits. Arguments
              should be precise and should be grounded in the current Federal Rules of
              Civil Procedure governing discovery, including recent amendments. To the
              extent a burden is asserted, support for this position must be included. One
              suggested approach is set forth below:

                      Insert the actual discovery request

                      Insert the actual response and objections

                      Insert position after meet and confer to make clear any compromise
                      positions offered by either side

                      Legal argument

                      Specific relief sought

              Upon good cause shown by letter request pursuant to Local Rule
              7.1(f)(1)(D), the Court will give a party leave to exceed the word limits for
              its memorandum if the additional words will help avoid the need for the
              Court to cross-reference multiple exhibits. The letter should reference this
              Scheduling Order.

INFORMAL DISPUTE RESOLUTION (IDR)

       If the meet and confer required by Local Rule 7.1 is not successful in resolving a

dispute concerning a non-dispositive issue between the parties, the parties to the dispute

should, prior to scheduling any non-dispositive motion, meet and confer regarding

whether the issue may be resolved through Informal Dispute Resolution (IDR) with the

magistrate judge. If all parties to the dispute do not agree to submit the dispute through

the IDR process, the “moving party” (i.e., the party seeking relief from the Court) must

proceed by formal motion. If the parties agree to submit the dispute through the IDR

process, the “moving party” must file on CM/ECF a letter representing that the parties



                                               8
             CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 9 of 16




wish to engage in IDR, and setting forth (1) the well-defined issue to be resolved,

(2) the party’s position on the issue, and the factual and legal basis for that position, and

(3) a clear bullet-point summary of the relief sought. Within three business days after the

“moving party’s” letter is filed, each responding party must file a letter confirming its

agreement that the dispute may be resolved through IDR and setting forth its position on

the merits of the dispute. For purposes of this process, a letter that is filed after 4:30 p.m.

Central Time will be considered as having been submitted the following day. Because of

the short turn-around time for the IDR process, the parties’ IDR letters must also be

emailed to chambers (bowbeer chambers@mnd.uscourts.gov) at the same time they

are filed.

       The subject line of each letter must include the name of the case and the case

number, and must clearly denote that the letter pertains to an IDR request. In addition,

the subject line of the “moving party’s” initial letter must state the date (no earlier than

three days following the date the responsive letter is due) by which the parties would like

to be heard. Each letter may not exceed five (5) pages, single-spaced, and may include

no more than three (3) exhibits. The letter may include a concise discussion of legal

authorities, but the magistrate judge will not review lengthy briefs or voluminous

exhibits, as the purpose of the IDR process is to reduce the time and expense associated

with the resolution of non-dispositive issues that may arise during the pretrial process.

The magistrate judge will request additional exhibits or authorities if needed, and may in

its discretion conclude that the issue should instead be submitted by formal motion.




                                               9
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 10 of 16




       The “moving party” will be responsible for contacting chambers to request a date

and time for a telephone conference, and will coordinate that date with the responding

party or parties. At least one (1) attorney for each party knowledgeable about each

disputed issue must participate in the conference, but no more than two (2) attorneys for

each party to the dispute may participate.

       If the magistrate judge agrees that the dispute is appropriate for informal

resolution, she will read the written submissions, hear counsel’s arguments at the

conference, and issue her decision at the conclusion of the conference or shortly

thereafter. There will be no transcript or other recording of the IDR conference call;

however, the magistrate judge’s order on the dispute will be reflected in a minute entry

on CM/ECF, and is enforceable by the same means and to the same extent as if it had

been rendered at the conclusion of formal motion practice.

       In view of the absence of formal briefing, the lack of any transcript or recording of

the conference call, and the fact that the minute entry will not discuss the reasoning

underlying the magistrate judge’s decision, the decision of the magistrate judge on an

issue submitted through the IDR process is final and cannot be appealed to the District

Judge or preserved for the Court of Appeals, nor can a party revive the issue by filing a

formal motion. In other words, by agreeing to submit a dispute to IDR, the party is

agreeing to live with the decision the magistrate judge renders on that dispute at the

conclusion of the IDR process.




                                             10
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 11 of 16




PROTECTIVE ORDER AND HANDLING OF SEALED DOCUMENTS IN
CONNECTION WITH MOTIONS

       The parties are negotiating the terms of a stipulated protective order and expect to

file a stipulation and proposed order no later than December 31, 2020. They should

contemporaneously e-mail to bowbeer chambers@mnd.uscourts.gov a Word version of

the proposed order.

       If following a meaningful meet and confer there is a dispute about the terms of a

proposed protective order (or about whether an existing protective order should be

modified), the dispute should be submitted to the Court as soon as possible in accordance

with the procedures governing non-dispositive motions. 6 In the interim, absent

extraordinary circumstances, any documents that a producing party believes should be

covered by a protective order, or by the proposed modifications, may not be withheld on

the basis that no protective order or no modified protective order is yet in place, but must

be produced to opposing counsel, although they may be designated for outside attorney

review only if there is a good faith basis for doing so. Opposing counsel must comply

with the interim restricted designation for such documents until the Court resolves the

dispute concerning the protective order. After the protective order is entered, the

producing party must re-produce and re-designate the documents if necessary to conform


6
        If the parties agree to a protective order they may file the stipulation with the
proposed order without a motion and do not need to comply with Local Rule 7.1(b). If
they agree to all but a very few discrete terms, they may still submit it by stipulation and
proposed order, provided they clearly set forth the terms on which the parties agree and
their respective positions on the terms as to which they disagree. If they have more
significant disputes about the terms of a protective order, they should contact chambers to
find out how the Court would prefer to have those disputes presented.


                                             11
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 12 of 16




to the protective order.

       The parties are reminded that Local Rule 5.6 governs the filing of documents

under seal in this case.

       If a party intends to file in connection with a motion a document the party believes

in good faith is not confidential but which has been designated by another party as

confidential or protected, the party intending to file the document is encouraged to meet

and confer with that party concerning the designation of the document and if necessary to

follow the procedures set forth in the protective order to challenge the designation of the

document, to the extent practicable, before the party’s submission is due.

       If a party files a document under seal, counsel must provide the Court with a

courtesy copy of each sealed document either in hard copy or on a CD, thumb drive, or

similar electronic storage media. The confidential information (i.e., the information that

was redacted from the publicly filed document) must be highlighted in yellow on the

courtesy copy. The sealing of entire pleadings, memoranda of law, exhibits, and the like

is strongly discouraged; however, in the rare event that an entire document is filed under

seal, the courtesy copy of that document must so note. The courtesy copies must be

delivered to the Court no later than the next business day after the documents are e-filed.

       A joint motion for sealing filed pursuant to Local Rule 5.6 must not only set forth

the justification(s) for continued sealing but must, to the extent practicable, identify with

specificity the portion or portions of each document for which the parties seek continued

sealing. That a document was designated as confidential under a protective order cannot

be the sole reason to support continued sealing. If a redacted public version of any such


                                              12
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 13 of 16




document has not already been filed, or if further good faith review by the party who

asserts confidentiality reveals that some of the previously redacted material does not

require sealing, the parties must cooperate to prepare and file a redacted version of that

document, and must refer to it in the joint motion for sealing.

EXPERTS

       1.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A), the
              full disclosures required by Rule 26(a)(2)(B) (including the written report
              prepared and signed by each expert witness), and the full disclosures
              required by Rule 26(a)(2)(C), must be made as follows:

                   Identification by Plaintiffs on or before September 30, 2021.
                   Rule 26(a)(2)(B) and 26(a)(2)(C) disclosures by Plaintiff on or
                   before September 30, 2021.

                   Identification by Defendants on or before October 29, 2021.
                   Rule 26(a)(2)(B) and 26(a)(2)(C) disclosures by Defendant on
                   or before October 29, 2021.

                   Rebuttal expert identities and disclosures on or before November 29,
                   2021.

       2.     Expert discovery, including depositions, must be completed by
              December 13, 2021.

SETTLEMENT CONFERENCE

       The parties agree that it is too early to determine when a settlement conference or

private mediation could be productive in exploring possible resolution of this case. The

Court will conduct a status conference by telephone in this matter on at 8:30 a.m. on

March 30, 2021, 7 to discuss the parties’ progress in discovery and prospects for



7
       If the starting time of the conference presents an issue for counsel because of
family responsibilities, please contact chambers about rescheduling the conference.

                                             13
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 14 of 16




settlement, including whether and, if so, when a settlement conference with the Court or

private mediation should be scheduled. Chambers will circulate conference bridge

information a few days before the call. Counsel must meet and confer on these topics in

advance of the call, and must submit a joint update letter by email to chambers no later

than March 26, 2021. The letter should include the names and telephone numbers of

those who will participate in the status conference.

       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court may, in its

discretion, contact the parties ex parte to discuss settlement, or may consider joint or ex

parte requests that the Court schedule a settlement conference or otherwise assist in

settlement negotiations. The content of any such ex parte communication shall be strictly

limited to the topic of settlement and shall not touch on any matter that may come before

the magistrate judge for a ruling. The Court will treat such ex parte settlement

communications as confidential unless otherwise advised.

DISPOSITIVE MOTIONS

       CLASS CERTIFICATION MOTION

       1.     Plaintiffs must file their motion for class certification on or before
              December 9, 2021.

       2.     Defendants must file papers in opposition on or before January 13, 2022.

       3.     Plaintiffs’ reply must be filed on or before January 27, 2022.

       All papers in connection with the class certification motion must be filed and

served in compliance with the Electronic Case Filing Procedures for the District of

Minnesota and Local Rule 7.1. Upon the motion being fully briefed by all parties,

                                             14
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 15 of 16




counsel for the moving party shall request a hearing date by e-mailing the chambers of

Chief District Judge John R. Tunheim at tunheim_chambers@mnd.uscourts.gov. Upon

receiving a hearing date, time, and location, the moving party shall promptly file the

amended notice of hearing.

       ALL OTHER DISPOSITIVE MOTIONS

       All other dispositive motions and supporting documentation (notice of motion,

motion, exhibits, affidavits, memorandum of law, and proposed order) must be served and

filed by the moving party on or before March 31, 2022. All dispositive motions must

comply with Local Rule 7.1. Responses to dispositive motions shall be filed with the

Court and served on or before 21 days after the service of the supporting memorandum to

the original motion. Replies to responsive briefs shall be served and filed 14 days after

the service of the response to the dispositive motion. Upon the motion/s being fully

briefed by all parties, counsel for the moving party shall request a hearing date by e-

mailing the chambers of Chief District Judge John R. Tunheim at

tunheim_chambers@mnd.uscourts.gov. Upon receiving a hearing date, time, and

location, the moving party shall promptly file the amended notice of hearing.

       Except as set forth below, no party may file a motion for summary judgment

before all discovery (fact and expert) has been completed without first obtaining

permission from the undersigned. Permission must be sought by electronically filing a

letter of no more than three (3) pages briefly setting forth the basis for the motion,

whether discovery relating to the issue or issues to be addressed by the motion is

complete, and why judicial efficiency would be served by allowing the motion to proceed


                                             15
        CASE 0:20-cv-01502-JRT-HB Doc. 61 Filed 12/16/20 Page 16 of 16




at this time. The other party or parties may file brief letters in support of or in response to

the request within 5 days. Denial of a request for permission to file an interim dispositive

motion shall not be taken as an indication of the Court’s view about the merits of the

proposed motion. Notwithstanding the foregoing, Defendant Miracle-Ear need not

request permission before filing a motion for summary judgment on the issue of vicarious

liability provided it believes in good faith after meeting and conferring with the other

parties that all discovery pertinent to that motion has been completed.

TRIAL

       This case shall be ready for a trial on July 1, 2022. 8 The anticipated length of trial

is 5 days.




Dated: December 16, 2020                    s/ Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge




8
  Plaintiffs have requested a jury trial. Defendants dispute whether Plaintiffs are entitled
to a jury trial in this case. The Court takes no position at this time on this issue.

                                              16
